MEMORANDUM DECISION
                                                                        FILED
      Pursuant to Ind. Appellate Rule 65(D), this
                                                                   Nov 23 2016, 9:46 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the                CLERK
                                                                    Indiana Supreme Court
      purpose of establishing the defense of res judicata,             Court of Appeals
                                                                         and Tax Court
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                    Gregory F. Zoeller
      Wieneke Law Office, LLC                                  Attorney General of Indiana
      Brooklyn, Indiana
                                                               James B. Martin
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Michael W.L. Deweese,                                   November 23, 2016

      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              53A01-1606-CR-1310
              v.                                              Appeal from the Monroe Circuit
                                                              Court.
                                                              The Honorable Marc R. Kellams,
      State of Indiana,                                       Judge.
      Appellee-Plaintiff.                                     Cause No. 53C02-1411-F1-1065




      Friedlander, Senior Judge

[1]   Michael W.L. Deweese pleaded guilty and now appeals the 109.5-year sentence

      the trial court imposed upon his convictions of attempted murder, a Level 1

      felony; seven counts of rape, all Level 1 felonies; burglary, a Level 2 felony; two

      counts of armed robbery, both Level 3 felonies; two counts of criminal


      Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016   Page 1 of 11
      confinement, both Level 3 felonies; and resisting law enforcement, a Level 6

      felony. We affirm in part, reverse in part, and remand with instructions.


[2]   On the evening of November 8, 2014, Deweese and several companions went

      to Bloomington, Indiana to attend a party. Over the course of the night, they

      visited several locations, drinking alcohol and consuming controlled substances

      along the way. At 4:30 a.m. on November 9, 2014, Deweese and his

      accomplice Jaylan Glazebrook, who were both armed with handguns, broke
                                                                   1
      into an apartment, intending to commit theft. Three women were present:

      A.M.R., S.R.E., and K.M.H.


[3]   Deweese found a laptop computer in the living room and placed it outside,

      intending to put it in the car later. One of the men found A.M.R. in a bedroom

      and forced her into S.R.E.’s bedroom, where the other man was waiting. Next,

      Deweese and Glazebrook forced A.M.R. and S.R.E. to submit to numerous

      sexual acts at gunpoint as Deweese and Glazebrook threatened to kill them.

      Over the course of up to thirty minutes, Deweese put his penis in S.R.E.’s

      mouth, vagina, and anus. Glazebrook put his fingers in A.M.R.’s vagina and

      his penis in A.M.R.’s mouth, vagina and anus.


[4]   K.M.H. was in another bedroom, heard the sounds of her roommates being

      assaulted, and called 911. Officer William Abram was dispatched to




      1
        During trial court proceedings, the parties disputed whether a third person, Jesse Benti-Torres, briefly
      entered the apartment with Deweese and Glazebrook or merely waited outside in the car. We take note of
      the dispute but need not resolve it in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016        Page 2 of 11
      investigate. He knocked on the partially ajar front door and announced that he

      was a police officer. When Officer Abram looked into the apartment, he saw a

      man, later identified as Deweese, standing in a bedroom doorway pulling up his

      pants. Deweese went back into the bedroom. He or Glazebrook opened a

      bedroom window to flee, and Glazebrook fired several shots before they

      climbed out. Officer Abram circled around the outside of the apartment

      building and saw Deweese and Glazebrook running away from the window.

      Glazebrook fired a shot at Officer Abram, who fired several shots in return.


[5]   Later, the police captured Deweese and Glazebrook in separate locations in

      Bloomington. Each of them had gunshot wounds. Glazebrook was carrying

      S.R.E.’s cell phone and other property. Deweese initially denied any

      involvement in the crimes. He instead told the officers he had been walking by

      the apartment building when he saw someone climb out of the victims’ window

      and shoot at him.


[6]   Meanwhile, other officers entered the apartment to check on the victims.

      Subsequent investigation revealed that Deweese and Glazebrook’s DNA was

      found on the victims.


[7]   The State charged Deweese with several offenses. He was charged as an

      accomplice for some of the offenses. We summarize them as follows:

              Count I, attempted murder, a Level 1 felony, for the shot at
              Officer Abram;
              Count II, rape, a Level 1 felony, for an act against A.M.R.;
              Count III, rape, a Level 1 felony, for an act against A.M.R.;

      Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016   Page 3 of 11
              Count IV, rape, a Level 1 felony, for an act against A.M.R.;
              Count V, rape, a Level 1 felony, for an act against A.M.R.;
              Count VI, rape, a Level 1 felony, for an act against S.R.E.;
              Count VII, rape, a Level 1 felony, for an act against S.R.E.;
              Count VIII, rape, a Level 1 felony, for an act against S.R.E;
              Count IX, burglary, a Level 2 felony, for breaking and entering
              the apartment;
              Count X, armed robbery, a Level 3 felony, for an act against
              A.M.R.;
              Count XI, armed robbery, a Level 3 felony, for an act against
              S.R.E.;
              Count XII, criminal confinement, a Level 3 felony, for an act
              against K.M.H.;
              Count XIII, criminal confinement, a Level 3 felony, for an act
              against A.M.R.;
              Count XIV, criminal confinement, a Level 3 felony, for an act
              against S.R.E.; and
              Count XV, resisting law enforcement, a Level 6 felony, for an act
              involving Officer Abram.

[8]   In addition, the State filed a notice of intent to seek a sentencing enhancement

      for Deweese’s use of a firearm while committing criminal confinement.


[9]   Deweese and the State negotiated a plea bargain in which Deweese agreed to

      plead guilty to all charges except Count XII, criminal confinement of K.M.H.

      In exchange, the State agreed to request dismissal of Count XII. In addition,

      pursuant to the agreement, the trial court would have the discretion to

      determine whether the sentences for Counts I (attempted murder), VI (rape),

      VII (rape), VIII (rape), IX (burglary), X (armed robbery) and XIV (criminal


      Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016   Page 4 of 11
       confinement) would be served consecutively or concurrently, but the sentences

       for the remaining counts would be served concurrently with each other and the

       sentences for Counts I, VI, VII, VIII, IX, X, and XIV.


[10]   The trial court accepted the plea agreement and entered a judgment of

       conviction on all counts except Count XII, which the court dismissed. The

       court imposed an aggregate sentence of 109.5 years, which includes fifteen

       years for the sentence enhancement related to Deweese’s use of a firearm. This

       appeal followed.


[11]   Deweese first contends the trial court erroneously exceeded the maximum

       possible sentence for several of his convictions. The State agrees. At the time

       Deweese committed his offenses, the maximum sentence for a Level 3 felony

       was sixteen years. Ind. Code § 35-50-2-5 (2014). The maximum sentence for a

       Level 6 felony was two and a half years. Ind. Code § 35-50-2-7 (2014). The

       trial court imposed sentences of thirty years each for counts XI (armed robbery,

       a Level 3 felony), XIII (criminal confinement, a Level 3 felony), and Count XV

       (resisting law enforcement, a Level 6 felony). We reverse that portion of the

       trial court’s judgment and remand with instructions to resentence Deweese on

       those three counts to terms within the statutory maximums. Reduction of

       Deweese’s sentences for those three convictions will not change his overall

       sentence because Deweese is serving those sentences concurrently with other

       sentences.




       Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016   Page 5 of 11
[12]   Next, Deweese claims the trial court erred in the course of imposing the firearm

       sentencing enhancement and asks that the enhancement be vacated. The State

       contends that the Court should remand the case to the trial court to clarify how

       it intended to apply the enhancement.


[13]   When a defendant uses a firearm to commit certain felonies such as criminal

       confinement, the State may seek to add a fixed term of imprisonment to the

       sentence. Ind. Code § 35-50-2-11 (2014). If the State proves beyond a

       reasonable doubt that the defendant knowingly or intentionally used a firearm

       to commit one of the felonies specified by statute, the trial court may add an

       additional fixed term of imprisonment of between five and twenty years. Id.


[14]   The trial court noted in its sentencing order that Deweese was sentenced to

       fifteen years for the sentencing enhancement but did not explain to which

       conviction the enhancement was intended to apply. In the abstract of

       judgment, the court clarified that the sentencing enhancement was “included in

       total commitment time in Count XIV.” Appellant’s App. p. 129. Count XIV is

       a charge of criminal confinement related to S.R.E., for which the trial court

       imposed twelve years in the sentencing order and then, in the abstract of

       judgment, listed the total sentence for that conviction as twenty-seven years,

       further demonstrating that it had added the fifteen-year enhancement to the

       twelve-year sentence.


[15]   Uncertainty arises because, according to the sentencing order, the court ordered

       that the enhanced twenty-seven-year sentence on Count XIV would be served


       Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016   Page 6 of 11
       concurrently with Deweese’s thirty-year sentences for Counts VI, VII, and VIII

       (rapes), thus resulting in no overall increase in the total sentence. Despite the

       court’s order, the trial court also expressed an intent that the fifteen-year

       enhancement should be added to the total sentence for the underlying

       convictions, resulting in the 109.5-year term. We are remanding the case to the

       trial court for correction of the sentences identified above, and so the trial court

       must also clarify on remand how the sentencing enhancement is intended to

       apply to the total sentence. We express no opinion as to how the court should

       recalculate Deweese’s sentence.


[16]   Finally, Deweese argues his aggregate sentence of 109.5 years is inappropriate

       and should be reduced. The State responds that the sentence is appropriate due

       to the nature of his crimes and character.


[17]   In general, sentencing decisions are left to the sound discretion of the trial court

       and are reviewed on appeal for an abuse of discretion. Anglemyer v. State, 868

       N.E.2d 482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007). Even when a

       court has acted within its discretion, this Court may review and revise sentences

       pursuant to Article seven, section six of the Indiana Constitution. The

       constitutional authority to review and revise sentences is implemented through

       Indiana Appellate Rule 7(B), which states: “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.”



       Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016   Page 7 of 11
[18]   When reviewing a sentence pursuant to Appellate Rule 7(B), an appellate

       court’s principal role “is to attempt to leaven the outliers.” Bess v. State, 58

       N.E.3d 174, 175 (Ind. 2016). The question is not whether another sentence is

       more appropriate, but rather whether the sentence imposed is inappropriate.

       Helsley v. State, 43 N.E.3d 225 (Ind. 2015). An appellant must persuade the

       court that his or her sentence is inappropriate. Rice v. State, 6 N.E.3d 940 (Ind.

       2014). Whether a sentence is inappropriate ultimately turns on the culpability

       of the defendant, the severity of the crime, the damage done to others, and

       myriad other factors that come to light in a given case. Brown v. State, 52

       N.E.3d 945 (Ind. Ct. App. 2016), trans. denied.


[19]   In this case, the trial court imposed an increased sentence on each count,

       determining that aggravating circumstances outweighed mitigating

       circumstances. For purposes of brevity and clarity, the consecutive sentences

       are: thirty years on Count I (attempted murder of Officer Abram); thirty years

       on Count VI (rape of S.R.E.); twenty-two and a half years on Count IX

       (burglary); and twelve years on Count X (armed robbery of A.M.R.), for ninety-

       four and a half years, plus the fifteen-year sentencing enhancement, for a total

       of 109.5 years. The remaining sentences are to be served concurrently with the

       ones listed above.


[20]   The nature of the offenses is indisputably brutal. Deweese and Glazebrook

       armed themselves, broke into a dwelling at night, sexually assaulted the

       sleeping occupants in multiple ways over a span of thirty minutes, and took

       their property. Deweese and Glazebrook threatened the women with death if

       Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016   Page 8 of 11
       they resisted or looked at their faces. When Officer Abram arrived at the scene,

       Glazebrook shot at the officer as he and Deweese attempted to flee.


[21]   Deweese had multiple opportunities to end his criminal conduct and separate

       from his companions, but he instead chose to commit ever more serious

       offenses, going from burglary to armed robbery and rapes to attempted murder.

       Deweese’s crime spree was ended by his capture, not by his choice.


[22]   Deweese claims he did not physically harm the victims above and beyond what

       was inherent in committing his crimes. Any lack of physical injury is more

       than offset by the severe, long-term psychological trauma S.R.E. and A.M.R.

       are experiencing. S.R.E. thought she and A.M.R. were going to die when

       Glazebrook fired several shots as he climbed out the bedroom window. Over a

       year after the attack, S.R.E. suffered from frequent nightmares. She had to

       change jobs because her old one required her to work alone at night, and she

       was too frightened. She went to the gun range to work toward earning a

       concealed carry permit, and the sound of gunshots brought back traumatic

       memories, resulting in her being unable to hold the gun. At night, S.R.E. feels

       afraid to leave her locked bedroom, even to use the bathroom, unless someone

       else is home. A.M.R. also experiences nightmares. She is unable to live alone,

       and, upon entering a room, always looks for an exit and a place to hide.

       A.M.R. remains terrified of the dark and of loud sounds.


[23]   Turning to the character of the offender, Deweese was not quite twenty-one

       years of age at sentencing. He had amassed one prior felony conviction and


       Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016   Page 9 of 11
       three misdemeanor convictions in his short adult life. He was convicted of

       dealing in marijuana, a class D felony, and resisting law enforcement, operating

       a motor vehicle while intoxicated, and driving while suspended, all Class A

       misdemeanors. While these crimes are not as severe as his current offenses, it

       speaks volumes about Deweese’s character that he was unable to go more than

       a year without committing new offenses. In addition, he was placed on

       probation twice and violated the conditions of probation both times. Finally,

       while Deweese was incarcerated pending trial, he violated jail rules on multiple

       occasions.


[24]   Deweese points out that he pleaded guilty, thereby sparing the victims the

       hardship of testifying. He further claims he did not receive a substantial benefit

       from the plea because he has effectively received a life sentence. A guilty plea is

       not necessarily a mitigating factor where the evidence against the defendant is

       so strong that the decision to plead guilty is merely pragmatic. Amalfitano v.

       State, 956 N.E.2d 208 (Ind. Ct. App. 2011), trans. denied. In this case, there

       were multiple eyewitnesses and Deweese’s DNA was found on one of the

       victims. In addition, he had been shot by Officer Abram as he attempted to flee

       and had a gunshot wound when he was captured.


[25]   Deweese further argues his troubled childhood is worthy of consideration

       because his father was completely absent and his mother was addicted to drugs,

       which resulted in him being raised by his grandmother. Evidence of a difficult

       childhood warrants little, if any, mitigating weight. Ritchie v. State, 875 N.E.2d

       706 (Ind. 2007). In addition, the evidence that Deweese had a troubled

       Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016 Page 10 of 11
       childhood is mixed. He submitted to the trial court a sentencing memorandum

       in which he stated he was exposed to significant family dysfunction as a child.

       On the other hand, Deweese stated during the presentence investigation process

       that he was adequately cared for by his grandmother and had love and support

       in his youth.


[26]   Considering the callous nature of the offenses, and the mixed (at best) evidence

       of Deweese’s character, he has failed to demonstrate that his sentence is
                           2
       inappropriate. See Lacey v. State, 755 N.E.2d 576 (Ind. 2001) (sentence arising

       from home invasion did not merit reduction under prior sentencing review

       standard; defendant’s youth and relatively brief criminal history were offset by

       brutal nature of crimes).


[27]   For the reasons stated above, we affirm the judgment of the trial court in part,

       reverse in part, and remand with instructions to correct and clarify Deweese’s

       sentence as discussed above.


[28]   Judgment affirmed in part, reversed in part, and remanded.


       Baker, J., and Barnes, J., concur.




       2
         Our analysis as to the appropriateness of the sentence applies with equal force even if the trial court on
       remand reduces Deweese’s overall sentence in the process of correcting the sentencing order.

       Court of Appeals of Indiana | Memorandum Decision 53A01-1606-CR-1310 | November 23, 2016 Page 11 of 11